Name: Council Decision (CFSP) 2018/1612 of 25 October 2018 amending Decision (CFSP) 2015/1763 concerning restrictive measures in view of the situation in Burundi
 Type: Decision
 Subject Matter: international affairs;  Africa;  European construction;  civil law
 Date Published: 2018-10-26

 26.10.2018 EN Official Journal of the European Union L 268/49 COUNCIL DECISION (CFSP) 2018/1612 of 25 October 2018 amending Decision (CFSP) 2015/1763 concerning restrictive measures in view of the situation in Burundi THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 1 October 2015, the Council adopted Decision (CFSP) 2015/1763 (1) concerning restrictive measures in view of the situation in Burundi. (2) On the basis of a review of Decision (CFSP) 2015/1763, the restrictive measures should be renewed until 31 October 2019. (3) Additional identifying information concerning one natural person is available. (4) Decision (CFSP) 2015/1763 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The second paragraph of Article 6 of Decision (CFSP) 2015/1763 is replaced by the following: This Decision shall apply until 31 October 2019.. Article 2 The Annex to Decision (CFSP) 2015/1763 is amended as set out in the Annex to this Decision. Article 3 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 25 October 2018. For the Council The President J. BOGNER-STRAUSS (1) Council Decision (CFSP) 2015/1763 of 1 October 2015 concerning restrictive measures in view of the situation in Burundi (OJ L 257, 2.10.2015, p. 37). ANNEX In the Annex to Decision (CFSP) 2015/1763, entry 3 under the heading List of natural and legal persons, entities and bodies referred to in Articles 1 and 2 is replaced by the following: Name Identifying Information Grounds for designation 3. Mathias/Joseph NIYONZIMA alias KAZUNGU DOB: 6.3.1956; 2.1.1967 POB: Kanyosha Commune, Mubimbi, Bujumbura-Rural Province, Burundi Registration number (SNR): O/00064 Burundian nationality. Passport number: OP0053090 Officer of the National Intelligence Service. Responsible for obstructing the search for a political solution in Burundi by inciting violence and acts of repression during the demonstrations that started on 26 April 2015 following the announcement of the presidential candidacy of President Nkurunziza. Responsible for helping to train, coordinate and arm the Imbonerakure paramilitary militias, including outside Burundi, who are responsible for acts of violence, repression and serious human rights abuses in Burundi.